In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-565 CV

____________________


IN RE LINDA MILLER, INDIVIDUALLY AND AS INDEPENDENT

EXECUTRIX FOR THE ESTATE OF JAMES RAYO LUKER, DECEASED,

AND ON BEHALF OF TONY LUKER AND ANNETTE KYSER,

ADULT CHILDREN AND WRONGFUL DEATH BENEFICIARIES OF

JAMES RAYO LUKER, DECEASED




Original Proceeding



MEMORANDUM OPINION (1)
	Linda Miller seeks a writ of mandamus to compel the trial judge to vacate an order
that requires Relator to return certain documents identified as inadvertently produced
privileged documents.  Relator alleges that real party in interest, E.I. Du Pont de Nemours
and Company, failed to establish that the documents were in fact privileged and failed to
establish absence of waiver.  After reviewing the petition and record, we conclude that the
Relator has not shown that appeal is not an adequate remedy. See Walker v. Packer, 827
S.W.2d 833, 842 (Tex.1992).  Furthermore, the Relator has not shown that the trial court
abused its discretion.  Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex.
1985).  Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d at 839. 
The petition for writ of mandamus, filed December 8, 2003, is denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered February 5, 2004

1. Tex. R. App. P. 47.4.